Citation Nr: 1124294	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-09 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include secondary to type II diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an increased (compensable) rating for residuals of a fracture of the right fifth metacarpal.

5.  Entitlement to an increased rating for residuals of a right ankle fracture, currently rated as 20 percent disabling.

6.  Entitlement to an increased rating for a midline laparotomy scar currently rated as 10 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971. 

This matter comes to the Board of Veterans' Appeals from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2011, the representative submitted a statement from Dr. Egelston and waived agency of original jurisdiction consideration of such evidence.  38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  Type II diabetes mellitus was not demonstrated in-service, it was not compensably disabling within a year of separation from active duty, and there is no competent and credible evidence of a nexus between type II diabetes mellitus and service

2.  Hypertension was not demonstrated in-service, it was not compensably disabling within a year of separation from active duty, and there is no competent and credible evidence of a nexus between hypertension and service.

3.  Bilateral hearing loss was not demonstrated in-service, a sensorineural hearing loss was not compensably disabling within a year of separation from active duty, and there is no competent and credible evidence of a nexus between bilateral hearing loss and service.

4.  The Veteran has been assigned the maximum schedular rating for either ankylosis or limitation right fifth finger motion.

5.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for residuals of a right fifth metacarpal fracture is inadequate.

6.  On October 4, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that a withdrawal of the appeals of entitlement to increased ratings for residuals of a right ankle fracture, a midline laparotomy scar, and a total disability rating based on individual unemployability was requested.


CONCLUSIONS OF LAW

1. Type II diabetes mellitus  was not incurred in or aggravated by service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in or aggravated by service, it may not be presumed to have been so incurred, and it is not proximately due to, the result of, or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

3.  Bilateral hearing loss was not incurred or aggravated while on active duty, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

4.  The criteria for an increased disability rating for right fifth metacarpal fracture residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5227, 5230 (2010).

5.  The criteria for referral of right fifth metacarpal fracture residuals for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).

6.  The criteria for withdrawal of appeals of entitlement to increased ratings for residuals of a right ankle fracture, a midline laparotomy scar, and a total disability rating based on individual unemployability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.   VA notified the Veteran in April, June, and October 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the April 2009 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained service treatment records, VA treatment records, and Social Security Administration records, and afforded the appellant a VA orthopedic examination.  The appellant submitted March 2008 private hospitalization records, statements from a private family nurse practitioner and a private doctor, and an otologic evaluation report for a Federal Employees' Workers' Compensation claim.  

In an attachment to a February 2010 VA Form 9, the Veteran claims that his reporting of swelling in the right hand was apparently not recorded.  To the extent that the appellant is challenging the adequacy of the April 2009 VA orthopedic examination, the examination report contains the Veteran's report of swelling every two weeks.  In light of the foregoing, the VA examination was adequate for rating purposes on the issue of entitlement to an increased rating for right fifth metacarpal fracture residuals.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA did not provide the Veteran with an examination in connection with his claims of entitlement to service connection for type II diabetes mellitus, hypertension, and bilateral hearing loss.  The Board finds that examinations and medical opinions are not necessary to decide the merits of these claims.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Admittedly, the threshold for the duty to provide an examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, however, the evidence of record is sufficient to decide the claims of entitlement to service connection for type II diabetes mellitus, hypertension, and bilateral hearing loss.

The Veteran's service treatment records do not show a diagnosis of type II diabetes mellitus, hypertension, or hearing loss, and the competent medical evidence of record does not show that type II diabetes mellitus, hypertension, or bilateral hearing loss is related to active service.  In light of the lack of competent medical evidence showing that type II diabetes mellitus, hypertension, bilateral hearing loss, or signs and symptoms of those disabilities may be associated with active service, there is no reason for VA to provide an examination or obtain an opinion in connection with these claims.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Governing law and regulations regarding service connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as diabetes mellitus, hypertension, and sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
 
A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Entitlement to service connection for type II diabetes mellitus

The Board has reviewed all service treatment records, all VA and private treatment records, Social Security Administration records, and the statements of the private family nurse practitioner and private doctor.  These records do not include any competent opinion linking diabetes mellitus to service.  These records do not reveal competent evidence of diabetes mellitus in-service, or competent evidence of compensably disabling diabetes within a year of the Veteran's separation from active duty.  

The March 2008 private hospitalization records show that the diabetes mellitus was first diagnosed during that hospitalization.  The April 2008 statement from a private family nurse practitioner merely reiterates that type II diabetes mellitus was diagnosed in March 2008.  In an April 2011 statement, Dr. Egelston noted that the Veteran suffers from diabetes mellitus that could possibly be related to a pancreatic injury.  There is no competent evidence that the appellant suffered a pancreatic injury during service, to include during an in-service motor vehicle accident.  A pancreatic disorder was neither diagnosed during the in-service hospitalization following the accident nor afterwards.  Moreover, Dr. Egelston's use of the term "could possibly" renders his opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).

In the attachment to his February 2010 VA Form 9, the Veteran notes that his claim of entitlement to service connection for type II diabetes mellitus was not submitted to the Director of Compensation and Pension Services for consideration of extraschedular evaluation.  Since service connection has not been granted for diabetes mellitus an extraschedular evaluation is not warranted as a matter of law.  38 C.F.R. § 3.321.

The only evidence of record supporting the claim are the statements of the Veteran and the testimonies of the appellant and his representative.  Diabetes mellitus is a disorder for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As lay persons untrained in the field of medicine, the claimant's and his representative's opinions do not constitute competent medical evidence and lacks probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

There is competent evidence that the Veteran now has diabetes mellitus; however, without competent evidence linking diabetes mellitus to service, the benefit sought on appeal cannot be granted.  The claim is denied.


Entitlement to service connection for hypertension, to include secondary to type II diabetes mellitus

The Board has reviewed all service treatment records, all VA and private treatment records, and the Social Security Administration records.  These records do not include any opinion linking hypertension to service.  These records do not reveal any competent evidence of hypertension during service or to a compensably disabling degree within a year of the Veteran's separation from active duty.  Significantly, no service treatment record, including his separation examination, contains a diagnosis of diabetes mellitus.  A May 2000 VA treatment record reflects that the appellant had had hypertension since 1989, i.e. 18 years postservice.

In the attachment to his February 2010 VA Form 9, the Veteran notes that his claim of entitlement to service connection for hypertension was not submitted to the Director of Compensation and Pension Services for consideration of extraschedular evaluation.  The Board notes that since service connection has not been granted for hypertension can be no consideration of an extraschedular evaluation.

The only evidence of record supporting the claim are the statements of the Veteran and the testimonies of the appellant and his representative.  Hypertension is a disorder for which lay evidence of etiology is not competent nexus evidence.  Jandreau.  As lay persons untrained in the field of medicine, the claimant's and his representative's opinions do not constitute competent medical evidence and lacks probative value.  Routen.  

Finally, any claim of entitlement to service connection secondary to type II diabetes mellitus  must be denied because service connection for type II diabetes mellitus has been denied. 

There is competent evidence that the Veteran now has hypertension; however, without competent evidence linking hypertension to service, the benefit sought on appeal cannot be granted.  The claim is denied.

Entitlement to service connection for bilateral hearing loss

The September 2007 otologic evaluation report for a Federal Employees' Workers' Compensation claim  shows that the Veteran has a bilateral hearing loss for VA purposes.  Thus, the question is whether his current hearing loss is related to active military service or events therein.  See 38 C.F.R. § 3.303.

The Veteran served on active duty as a weather equipment repairman and claims in-service noise exposure from working on the flight line.  The Board will concede that the appellant had in-service noise exposure.

The Board has reviewed all service treatment records and the September 2007 otologic evaluation report.  These records do not include any opinion linking bilateral hearing loss to service.  These records also do not reveal any competent evidence of a hearing loss during service, or a compensably disabling sensorineural hearing loss within a year of the Veteran's separation from active duty.  Significantly, no service treatment record, including the separation examination, contains a diagnosis of hearing loss.  There were no in-service complaints reported to any medical personnel pertaining to difficulty hearing.  The audiometric reports on entrance and separation examinations show no elevated pure tone thresholds.   A hearing loss was first diagnosed in September 2007, decades after active duty.  

The September 2007 doctor opined that based on statement of facts, the Veteran was exposed to occupational noise levels while federally employed that were of sufficient intensity and duration to have caused the hearing loss.  In other words, this doctor related the bilateral hearing loss to post-service noise exposure while a civil servant.  Moreover, the Veteran testified that he had three to four years of post-service noise exposure from hearing riveting at a naval shipyard.  Hearing transcript, pages 13-14.

The only evidence of record supporting the claim that bilateral hearing loss is due to service are the statements and testimony of the Veteran.  A sensorineural hearing loss is a disorder for which lay evidence of etiology is not competent nexus evidence.  Jandreau.  As a lay person untrained in the field of medicine, the appellant's opinion does not constitute competent medical evidence and lacks probative value.  Routen.  As for continuity of symptomatology, the Veteran testified that in essence that he did not notice his hearing loss until 2007.  Hearing transcript, page 6.  Therefore, a continuity of symptomatology between service and 2007 is not shown.  

While there is competent evidence that the Veteran now has bilateral hearing loss, without competent evidence linking  the current disorder to service the benefit sought on appeal cannot be granted.  

The claim is denied.

Entitlement to an increased (compensable) rating for residuals of a fracture of the right fifth metacarpal

Analysis

Historically, service connection was granted for residuals of a fracture of the right fifth metacarpal by a February 1978 Board decision, and a zero percent evaluation was assigned in an April 1978 rating decision.

The Veteran is service connected for residuals of a fracture of the right fifth metacarpal only.  He is not service connected for a disorder involving another finger or the entire hand, and the disorder is assigned a zero percent rating under 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5227.  This is the maximum allowable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5227.  In any event, there is no evidence of ankylosis of the right fifth finger.  There is evidence of limitation of motion of the right fifth finger, but a zero percent rating is the maximum allowable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5230 for limitation of motion.  There is no evidence of an amputation of the right fifth finger, to justify a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5156 (2010).  

Turning to extraschedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of a fracture of the right fifth metacarpal is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's right fifth finger disorder with the pertinent criteria established in the rating schedule shows that the rating criteria reasonably describes his disability level and symptomatology.  The symptoms presented by the appellant's right fifth finger disorder, to include any limitation of motion, are fully contemplated by the rating schedule.  While the claimant reports intermittent right hand swelling, swelling was not noted on examination, and his grip was strong and equal.  There were no obvious deformities.  Simply put, there is no evidence the disability picture is exceptional when compared to other veterans with a similar disorder.  

Further, there is no evidence that the appellant's right fifth finger disorder at any time during the appellate term necessitated frequent hospitalization, or has caused a marked interference with employment.  The Veteran is currently retired.  The April 2009 VA examiner stated that the appellant was not unemployed due to his right fifth finger disorder.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to increased ratings for residuals of a right ankle fracture, a midline laparotomy scar, and a total disability rating based on individual unemployability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran through his representative has withdrawn the appeals of entitlement to increased ratings for residuals of a right ankle fracture, a midline laparotomy scar, and a total disability rating based on individual unemployability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for hypertension, to include secondary to type II diabetes mellitus, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an increased (compensable) rating for residuals of a fracture of the right fifth metacarpal is denied.

The appeal of entitlement to an increased rating for residuals of a right ankle fracture is dismissed.

The appeal of entitlement to an increased rating for a midline laparotomy scar is dismissed.

The appeal of entitlement to a total disability rating based on individual unemployability is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


